Citation Nr: 0007940	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-17 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, as a 
residual of a concussion due to a grenade explosion.

2.  Entitlement to service connection for tinnitus, as a 
residual of a concussion due to a grenade explosion.

3.  Entitlement to service connection for a right eye 
disorder, as a residual of a concussion due to a grenade 
explosion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946 
and from June 1946 to November 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the veteran's claim of entitlement to service 
connection for headaches and tinnitus, as residuals of a 
concussion, and for eye problems, secondary to an explosion.

The Board notes that the veteran, in December 1999, submitted 
VA Form 21-4138 (Statement in Support of Claim), in which he 
indicated that all further action regarding his claim be 
canceled, as he was satisfied with the grant of a total 
rating based on individual unemployability.  A subsequent 
administrative note questioned whether the traveling Member 
of the Board would take jurisdiction of the veteran's claim, 
given the veteran's withdrawal of his appeal.  The veteran's 
hearing before a traveling Member of the Board was held 
January 25, 2000.  At that time, the issues on appeal were 
clarified as those which appear on the title page of this 
decision.  As such, the Board finds that the veteran 
reactivated his appeal as to these three issues.


FINDINGS OF FACT

1.  Competent medical evidence showing a nexus, or link, 
between the veteran's headaches and his service, including a 
grenade explosion, has not been presented.

2.  Competent medical evidence showing a nexus, or link, 
between the veteran's claimed tinnitus and his service, 
including a grenade explosion, has not been presented.

3.  Competent medical evidence showing a nexus, or link, 
between the veteran's claimed right eye disorder and his 
service, including a grenade explosion, has not been 
presented.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches, as a residual of a concussion due to a grenade 
explosion, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus, as a residual of a concussion due to a grenade 
explosion, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
right eye disorder, as a residual of a concussion due to a 
grenade explosion, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).


II. Factual Background

The veteran's service medical records indicate that the 
veteran experienced a penetrating missile wound to the right 
wrist, right buttocks, and left thigh, from grenade 
fragments, in November 1950, in combat against the enemy.  
The veteran's convalescence lasted approximately one month.  
His service medical records are negative for any complaints 
of headaches, tinnitus, and of a right eye disability during 
this period.  In January 1951, the veteran was given a 
permanent change of profile to "E 3," due to a restricted 
field of vision in his right eye.  It was noted that the 
veteran had marked hyperopia in the right eye.  In May 1951, 
it was noted that the veteran had headaches behind his right 
eye.  His restricted field of vision caused him much trouble.  
A follow-up entry dated that same month noted the veteran's 
history of a concussion in November 1950.  Since then, the 
veteran had had occasional pain in the right eye that 
occurred mostly at night.  The recorded impression was 
probable cystitis.  Later periodic physical examinations, as 
well as additional service medical records, are negative for 
subjective complaints and clinical findings as to headaches 
and tinnitus, although it was noted that the veteran had a 
mixed astigmatism.  An August 1965 record indicates that the 
veteran received treatment for an open scalp wound, following 
a fight with civilian police officers.  The veteran's 
separation examination (conducted in September 1965) is 
negative for any subjective complaints or clinical notations 
as to headaches and tinnitus.  No pertinent residuals from 
the veteran's November 1950 injury were either reported or 
noted.  The veteran's visual defect was noted, which was 
corrected with glasses.

Private medical records (dated from March 1967 to May 1992) 
are unrelated to the veteran's claimed headaches, tinnitus, 
and right eye disability.  Instead, they pertain to treatment 
received for a fungus of the nails and for Crohn's disease.

The veteran's VA treatment records (dated from November 1972 
to September 1996) pertain primarily to the veteran's 
gastrointestinal complaints and anal rectal disease, 
including Crohn's disease.  A January 1990 audiometric 
evaluation reflects the veteran's complaint of tinnitus in 
both ears.  There was no clinical discussion as to the 
etiology or onset of the veteran's tinnitus, although he was 
counseled as to his tinnitus.  A January 1991 audiometric 
evaluation also reflects the veteran's complaint of tinnitus.  
As before, there was no clinical discussion as to the onset 
or etiology of the veteran's tinnitus.  A January 1994 
audiometric evaluation reflects the veteran's report that he 
had not noticed any change in his hearing.  The veteran's 
tinnitus was not discussed.  

The veteran's September 1995 VA examination reflects the 
veteran's in-service injury in November 1950, where he 
received shrapnel wounds to the back and left knee from an 
exploding grenade.  At that time, the veteran did not 
complain of headaches, tinnitus, or a right eye disability, 
nor did he report them historically in connection with the 
grenade explosion.

The veteran's November 1996 VA examination reflects the 
veteran's reports that he experienced a concussion in 
November 1950, when a grenade exploded in his foxhole.  The 
veteran also reported that at that time he had limited vision 
and had complained of photophobia.  The sun had bothered his 
eyes, and he had needed sunglasses.  This eventually 
resolved.  The veteran also had headaches at the time of the 
explosion, but he denied losing consciousness.  Various other 
injuries to the veteran's head were also noted.  The 
veteran's headaches were usually frontal, as a heavy 
sensation that did not pulsate.  The veteran awakened with 
them and went to sleep with them.  He was usually able to 
distract himself from the pain and go about his daily 
activities without difficulty.  The veteran did not try to 
sleep his headaches off.  If he did fall asleep with his 
headaches, he would wake up with them also.  The veteran 
denied any nausea and vomiting with his headaches.  
Subsequent to physical examination, the pertinent diagnoses 
were tension type headaches, temporally, stated to date from 
the grenade explosion; the veteran denied any loss of 
consciousness and seemed to recall details both before and 
after the event; without loss of consciousness or "amnesie", 
there was probably no concussion.  The examiner commented 
that as the veteran denied any loss of consciousness and 
seemed to remember everything about the event, the diagnosis 
of a concussion was questionable.  As to the veteran's 
headaches, noted historically to have occurred after the 
grenade explosion, the examiner stated that the veteran's 
headaches were tension type headaches, which after 50 years 
would be benign.  The examiner acknowledged the veteran's 
headache symptoms but indicated that they did not appear 
disabling at the time.  The examiner did not offer an opinion 
relating the veteran's claimed disorders to his service, 
including the grenade explosion.

An additional November 1996 VA examination reflects the 
veteran's reports of decreased vision in the right eye and of 
headaches.  Subsequent to physical examination, the diagnoses 
were mild hypertensive vascular changes in both eyes; 
Bergmeister's papilla, right eye; and mild nuclear sclerosis 
both eyes.

Additional VA treatment records (dated in November and 
December 1996) reflect the veteran's complaints of light 
bothering his eyes.  These records also reflect the veteran's 
complaint of progressive pain from the right eye around to 
the right ear.  The veteran reported that this pain had been 
present for the last one to two years.  It needed to be 
determined whether the veteran had right-side facial pain or 
right-side headaches.  A CT scan of the veteran's head was 
done in December 1996.  The recorded impressions were 
prominent Virchow-Robin space and rounded hyperdensity in the 
left insular cortex, which likely represented contrast-
enhancing insular cortex.  It was noted that an MRI would be 
helpful in further delineation as to the veteran's basic 
complaint of right-sided pain.

At his RO hearing (conducted in February 1997), the veteran 
testified that in November 1950 the enemy overran his unit's 
position, and he was wounded by shrapnel, from his leg to his 
arm and back.  (Transcript (T.) at 2).  He was evacuated and 
awoke the next day, not knowing that he had been wounded in 
his leg, back, thigh, and arm.  Id.  Those 18 to 24 hours 
were a blank to the veteran.  Id.  The veteran stated that 
after being treated in Japan, he was released and then 
treated for his eye problem and for headaches.  (T. at 3).  
As to his eyes, the veteran indicated that he had been 
diagnosed with iritis, or something like that.  Id.  When 
asked if he had worn prescription glasses before the 
explosion, the veteran responded in the negative.  Id.  His 
eyes had started getting worse later in service.  Id.  When 
asked if he had gone into the service with any eye problems, 
the veteran again responded in the negative.  Id.  The 
veteran reiterated that his problems had begun with the 
concussion in 1950.  (T. at 4).  He also recounted 
approximately three other incidents in service where he had 
sustained a concussion.  (T. at 5).  When asked if a doctor 
had ever diagnosed a concussion, the veteran stated that that 
was a hard question to ask, because he had always been 
treated for his eyes and headaches and stuff like that.  Id.  
With respect to his tinnitus, the veteran testified that it 
started in approximately January 1951.  (T. at 7).  He had 
been treated at the 155 general hospital in Yokohama.  Id.  
When asked where he had received treatment for these 
disorders, the veteran indicated that it had been at VA 
facilities; he had not seen private doctors.  (T. at 10).

An April 1997 VA audiometric evaluation reflects the 
veteran's report of having had an operation on his head six 
weeks prior.  He had had fluid on the brain.  The veteran 
complained of tinnitus in his right ear.  At that time, the 
veteran also presented for a hypertension consultation, and 
it was noted that he had pulsating pain in the orbital area, 
which he had had for years.  Lately, it had gotten worse.  
The veteran's service was not referenced as to either the 
veteran's hearing or his sight.

At his hearing before a traveling Member of the Board 
(conducted in January 2000), the veteran's service 
representative drew attention to the veteran's service 
medical records, which reflected the wound from the exploding 
grenade in November 1950.  (T. at 2).  When asked when he 
first noticed ringing in his hears, the veteran responded 
that he had noticed it the day of the explosion.  (T. at 5).  
When asked if the ringing continued when he was evacuated to 
a hospital in Japan, the veteran responded in the negative.  
Id.  The veteran indicated that the ringing would come and 
go, but he had had eye problems and headaches throughout the 
rest of his service.  (T. at 5-6).  When asked if he still 
had pain in his right eye, the veteran responded in the 
affirmative.  (T. at 8).  It radiated to the back of the 
veteran's head.  Id.  The veteran clarified that his 
headaches were all on the right side also.  (T. at 9).  As to 
the ringing in his ears, the veteran stated that it was 
constant in both of his ears.  Id.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for headaches, tinnitus, and a 
right eye problem, as a result of a grenade exploding in his 
foxhole during the Korean Conflict.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim as to all three 
issues must be denied, as he has not submitted a well 
grounded claim of entitlement to service connection for any 
of the issues on appeal.

Here, the record clearly shows that the veteran received 
shrapnel wounds to the right wrist, right buttocks, and left 
thigh from grenade fragments in November 1950.  The record 
also clearly shows that the veteran received treatment for 
his vision in service, including his right eye.  However, 
none of these disorders, as well as tinnitus, was reported by 
the veteran or clinically noted upon his separation from 
service.  Rather, at most, it was noted that the veteran had 
an astigmatism that affected his vision.  Indeed, except for 
the one historical notation in a May 1951 entry, the 
veteran's service medical records are negative for any 
clinical findings as to a concussion and any residuals 
therefrom.  

As discussed above, a well grounded claim of entitlement to 
service connection requires evidence of a current disability 
as provided by a medical diagnosis; evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and a nexus, or link, between 
the service related disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, supra.  

In this respect, as to the veteran's headaches, although 
tension headaches were diagnosed upon VA examination in 
November 1996, none of the post-service clinical evidence of 
record offers an opinion as to the onset or etiology of these 
headaches.  Indeed, the examiner stated at that time that it 
was questionable whether the veteran suffered a concussion in 
November 1950, and after 50 years of tension headaches, these 
headaches would be benign.  In effect, then, the record is 
devoid of any clinical evidence that relates the veteran's 
tension headaches to his service, including the November 1950 
grenade explosion and the other in-service concussions 
reported by the veteran.  Such evidence is necessary for a 
well grounded claim of entitlement to service connection.  
Id.

As to the veteran's tinnitus, although it was repeatedly 
noted in the veteran's post-service VA audiological 
evaluations, the Board stresses that the record contains no 
medical diagnosis confirming the veteran's reports of 
tinnitus.  Further, the record is also negative for any 
clinical discussion relating the veteran's claimed tinnitus 
to his service, including the grenade explosion in November 
1950 and the other concussions reported by the veteran.  To 
reiterate, a well grounded claim of entitlement to service 
connection requires medical evidence of a current disability 
and medical evidence of its relationship to service.  Id.  
There is no such evidence in this instance.

As to the veteran's right eye disability, the record 
unequivocally shows that the veteran currently has diminished 
vision.  Indeed, upon VA examination in November 1996, mild 
hypertensive vascular changes in both eyes, Bergmeister's 
papilla of the right eye, and mild nuclear sclerosis of both 
eyes were diagnosed.  The post-service evidence of record 
(dated from November 1996) also reflects the veteran's 
complaints of pain in the right orbital area, which extended 
to the right ear.  However, there is no clinical evidence of 
record relating any of the veteran's documented vision 
disorders, including current right-sided pain, to that 
experienced in service.  No opinion as to the onset or 
etiology of the veteran's vision disorders was given in the 
November 1996 VA examination, and it was noted in entries in 
the veteran's VA treatment records dated in 1996 that the 
veteran had experienced this progressive pain in the right 
orbital area over the past one to two years, more than 40 
years after the injury in 1950 and approximately 30 years 
after the veteran's separation from service.  Further, the 
veteran's service was never referenced in connection with his 
right-sided pain, either by the veteran or the examiner.  To 
reiterate, a well grounded claim of entitlement to service 
connection requires medical evidence of a current disability 
and medical evidence of its relationship to service.  Id.  
There is no such evidence in this instance.

Even if the Board applies the factual presumption under 38 
U.S.C.A. § 1154(b) that the veteran did receive a concussion 
in service, the record still lacks competent medical evidence 
of a nexus between current headaches, tinnitus, or a right 
eye disability and service or any incident therein (including 
a concussion).  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996) (holding that section 1154(b) applies to the 
second element of a well-grounded claim (i.e., whether an 
injury was incurred in service), and not to the questions of 
whether there is a current disability or a nexus to service).  
Again, there is no competent medical evidence of the 
necessary nexus.

In effect, the veteran has proffered only his assertions that 
the headaches he currently experiences and his tinnitus and 
his right eye disorder are related to events in service, 
particularly a concussion sustained in November 1950 or any 
of the other reported in-service concussions.  Nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Here, though, the only evidence of record 
relating the veteran's current headaches and claimed tinnitus 
and right eye disorder to his service is the veteran's own 
lay assertions.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current headaches and his claimed 
tinnitus and right eye disorder and events in service, the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for migraine headaches.  
See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the January 1997 
statement of the case, as he was informed of the evidentiary 
requirements of a well-grounded claim and told that medical 
evidence as to a relationship between the veteran's 
headaches, tinnitus, and right eye disorder and his service 
was necessary.  Moreover, the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this respect, the Board stresses that the veteran 
testified at his RO hearing that he had only received 
treatment for these disorders at VA facilities.  The RO 
obtained the veteran's VA treatment records and incorporated 
them into the claims file.  As discussed above, they do not 
contain any clinical evidence linking the veteran's 
headaches, tinnitus, and right eye disorder to his service 
and events therein.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for headaches, as a 
residual of a concussion due to a grenade explosion, is 
denied.

Entitlement to service connection for tinnitus, as a residual 
of a concussion due to a grenade explosion, is denied.

Entitlement to service connection for a right eye disorder, 
as a residual of a concussion due to a grenade explosion, is 
denied.



		
	WAYNE A. BRAEUER
	Member, Board of Veterans' Appeals

 

